— Judgment, Supreme Court, New York County, entered November 5, 1980, which, inter alia, awarded plaintiffs $950,000 for the decedent’s pain and suffering, $50,000 for loss of services, and $500,000 for wrongful death, unanimously modified, on the law and on the facts, without costs or disbursements, and a new trial ordered on the issue of damages on the wrongful death claim unless plaintiff within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to the reduction of the wrongful death verdict to $150,000 and to the entry of an amended judgment in accordance therewith, and, except, as thus modified, affirmed. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. We find the wrongful death award to be excessive to the extent indicated. From our review of the issues raised we see no reason to disturb the judgment in any other respect. Concur — Birns, J. P., Sullivan, Markewich, Bloom and Fein, JJ.